Citation Nr: 0726629	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  06-34 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an initial rating higher than 70 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from July 1970 to 
February 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Hartford, Connecticut, which granted service connection and 
assigned an initial 30 percent rating for PTSD, effective 
from November 16, 2004.  The veteran is requesting a higher 
initial evaluation for this service-connected disorder.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when 
a veteran appeals his initial rating, VA must consider 
whether he is entitled to a "staged" rating to compensate 
him for times since filing his claim when his disability may 
have been more severe than at others).  

Through an October 2006 rating decision, the RO awarded a 70 
percent rating for the veteran's PTSD, as of the effective 
date of service connection.   Notwithstanding this increased 
level of disability compensation, the veteran has continued 
his appeal for a still higher schedular rating.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993) (the veteran is presumed to 
be seeking the highest possible rating for a disability 
unless he expressly indicates otherwise).  

In March 2007, the veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) of the Board.  A transcript of that proceeding is of 
record.  

Previously, the veteran had also completed an appeal to the 
Board on the issue of service connection for hypertension, as 
secondary to service-connected diabetes mellitus, type II.  
By correspondence dated in September 2005, he withdrew his 
appeal in regard to this claim.  Therefore, that issue is no 
longer before the Board. See 38 C.F.R. § 20.204 (2006).  

Additionally, during the March 2007 hearing, the veteran's 
representative raised  the issue of his entitlement to a 
total disability rating based on individual unemployability 
(TDIU), due to his PTSD, and another service-connected 
condition of diabetes mellitus, type II.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that a claim for individual 
unemployability, in general, is not inextricably intertwined 
with an increased rating claim as the matter does not 
necessarily require a specific disability rating for 
consideration.  See Vettese v. Brown, 7 Vet. App. 31, 35 
(1994).  Therefore, this matter is referred to the RO for 
appropriate action.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.
REMAND

Preliminarily, the comprehensive development of the medical 
evidence in this case requires that the veteran undergo 
further VA examination as to the current severity of his 
service-connected PTSD.  The veteran previously underwent VA 
psychiatric examinations in September 2005 and January 2006, 
but these were primarily to address his then-pending claim 
for service connection for PTSD and did not concern in 
substantial detail the manifestations of that disorder, 
specifically for disability rating purposes.  Since then, the 
veteran has also described during the March 2007 Board 
hearing having experienced memory loss, anxiety attacks and 
other symptoms not formerly noted, indicating that his PTSD 
may have recently undergone an exacerbation.  Consequently, a 
more contemporaneous and thorough examination that addresses 
the nature and extent of service-connected disability is 
warranted.  

Also, in connection with the requested examination, it is 
essential that the examination provider address several 
dispositive medical issues of particular relevance to this 
case.  This includes, first, the significance of 
symptomatology directly attributable to substance abuse in 
evaluating the veteran's clinical status.  Generally, service 
connection on a direct basis is entirely precluded for 
disability incurred or aggravated due to substance abuse.  
See 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.301(d) 
(2006).  See also VAOPGCPREC 7-99 (June 9, 1999). However, 
the U. S. Court of Appeals for the Federal Circuit ("Federal 
Circuit")   has held in Allen v. Principi, 237 F.3d 1368, 
1381 (Fed. Cir. 2001), there is a limited exception to this 
doctrine when there is "clear medical evidence" 
establishing that a claimed condition involving alcohol or 
drug abuse was acquired as secondary to a service-connected 
disability, itself not due to willful misconduct.  

In this instance, the veteran's representative has set forth 
an argument along these lines, stating that the veteran's 
diagnosed cannabis dependence developed secondarily to his 
service-connected psychiatric condition, and that the 
manifestations of substance abuse should be reflected in the 
overall assigned disability evaluation.  Thus, the designated 
examiner should comment on the etiology of any substance 
abuse, including if it meets the limited criteria for 
compensable disability set forth above.  

As a further necessary development measure, the RO (AMC) 
should obtain all additional relevant records of VA 
outpatient treatment.  Thus far, such records have already 
been acquired from the Newington VA Medical Center (VAMC)  
dated up until September 2006 (to include copies of recent 
consultations with VA psychiatric treatment providers).  Any 
additional such records should be obtained and added to the 
claims file.  See 38 C.F.R. § 3.159(c)(2) (2006); Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have 
constructive knowledge of all VA records and such records are 
considered evidence of record at the time a decision is 
made). 

While his claim is on remand, the veteran should also receive 
any further notice and assistance required to comply with the 
Veterans Claims Assistance Act (VCAA).  The VCAA was signed 
into law on November 9, 2000, and it prescribed several 
essential requirements regarding VA's duties to notify and 
assist with the evidentiary development of a pending claim 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that upon receipt of an application for 
"service connection" (or claim for an increased rating for 
an already service-connected disability), VA is required to 
review the information and the evidence presented with the 
claim and provide  the claimant with notice of what 
information and evidence not previously provided, if any, is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and  an effective date 
for the award of benefits will be assigned if service 
connection is granted.  

At the current stage in the development of the claim on 
appeal, further notification of the VCAA's duty to notify and 
assist to this claim is required, in that the only relevant 
notice correspondence issued so far pertained to the original 
claim for service connection for this disability.  In the 
February 2006 rating decision on appeal, the RO has already 
awarded service connection for PTSD.  The present claim is 
for a higher initial rating for this psychiatric disorder (in 
accordance with Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999)), and while premised upon the original award of 
service connection, nonetheless represents a distinct issue.

Previously, in VAOPGCPREC 8-2003 (Dec. 22, 2003), VA's 
General Counsel held that a claimant need not receive another 
notice letter on a "downstream issue" (i.e., a claim for a 
higher initial rating or earlier effective date), where he 
has already been afforded adequate VCAA notice for 
entitlement to the underlying VA benefit granted.  However, 
the holding in the Dingess/Hartman decision essentially 
required an explanation before initial adjudication of the 
claim as to  both the downstream disability rating and 
effective date elements.  If not actually feasible to provide 
such content-specific notice prior to initial adjudication of 
the claim, the notice may nonetheless be sent through post-
decisional documents that permit the veteran full 
participation in the adjudication of his claim.  See, e.g., 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), reversed 
and remanded, 444 F.3d 1328 (Fed. Cir. 2006), affirmed, 20 
Vet. App. 537 (2006).  
Hence, to ensure sufficient notification to the veteran of 
the procedures in effect for the development of his claim, he 
should be provided a comprehensive VCAA notice letter that is 
specific to the claim on appeal for an increased initial 
rating.  

Accordingly, the case is REMANDED for the following action:

1.	Prior to any further adjudication of the 
claim for a higher initial rating for 
PTSD, send the veteran a VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and all other 
applicable legal precedent.  
This correspondence must provide him with 
notice as to any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this claim.  Also apprise him 
of the evidence he is responsible for 
obtaining and submitting, and the evidence 
VA will obtain on his behalf, and request 
that he submit any additional evidence in 
his possession that pertains to this 
claim. 

This additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or evidence 
needed to establish a downstream 
disability rating and effective date for 
this claim, as recently outlined by the 
Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.	Obtain all additional records pertaining 
to the veteran's outpatient treatment at 
the Newington VAMC since September 2006, 
and then associate all records obtained 
with the claims file.  

3.	Schedule the veteran for another VA 
examination to assess the severity of his 
service-connected PTSD.  This examination 
should include a review of the veteran's 
pertinent history and current complaints, 
as well as a comprehensive clinical 
evaluation to obtain all findings 
necessary to evaluate this condition, in 
accordance with the applicable rating 
criteria at 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

The examiner should comment on the 
veteran's current level of social and 
occupational impairment due to his PTSD.  
It is also requested that the examiner 
assign a GAF score, consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and explain 
what this score means.  

The examiner should further indicate 
whether the veteran has any present 
substance abuse condition or pattern of 
behavior, and if this is the case, what 
the etiology is of that condition, 
including if secondary to service-
connected PTSD.  Also provide an 
explanation as to any specific 
symptomatology referable to a substance 
abuse disorder, rather than the service-
connected psychiatric disability.  In 
providing this determination, please take 
into account that where it is not possible 
to separate the effects of service-
connected disability from any nonservice-
connected condition by competent evidence, 
all symptoms must be attributed to the 
service-connected disability.   

The examiner is further requested to offer 
an opinion with regard to whether the 
veteran is incapable of securing and 
maintaining substantially gainful 
employment due to his service-connected 
PTSD.  In offering this opinion the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, caused 
solely by service-connected disability, as 
distinguished from any nonservice-
connected physical condition.  

To facilitate making these determinations, 
the examiner should review the relevant 
medical history in the veteran's claims 
file.          

4.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.	Then adjudicate the claim on appeal, and 
any other claim for which appellate review 
is warranted, in light of the additional 
evidence obtained.  This includes the 
continuing consideration by the AMC as to 
whether the rating for service-connected 
PTSD should be "staged."  See Fenderson, 
12 Vet. App. at 125-26.  If the claim is 
not granted to the veteran's satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
representative.  Give them time to respond 
before returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




